709 N.W.2d 235 (2006)
George R. BOYINGTON, Relator,
v.
HIRSCHBACH MOTOR LINES, INC., and St. Paul Travelers f/k/a, Aetna Commercial Insurance Division, Respondents.
No. A05-2055.
Supreme Court of Minnesota.
February 1, 2006.
David R. Ludwigson, Ludwigson Law Office, White Bear Lake, MN, for Boyington.
Richard C. Pranke, St Paul MN, for Respondents Aetna Commercial Insurance Division, Hirschbach Motor Lines, Inc., St. Paul Travelers.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed September 28, 2005, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (summary dispositions have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).
BY THE COURT:
/s/ Russell A. Anderson
Chief Justice